IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DANIEL D. STRADER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3863

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed February 19, 2015.

Certiorari - Original Jurisdiction.

Daniel D. Strader, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.